DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/19/2020 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered, but are moot in view of the new grounds of rejection.
Allowable Subject Matter
Claims 3-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang (US Pub. No. 2015/0223941).
Lang discloses the following regarding claim 1: a method for surgical application of a glenoid anchor or a glenoid prosthesis component of a shoulder joint prosthesis, comprising: 
- making a delto-pectoral incision providing a delto-pectoral access to a shoulder joint (paras. 0059-0060, 0148-0150), the shoulder joint comprising a humeral head of a humerus facing a glenoid cavity of a shoulder blade (para. 0122);
- inserting a machining tool in the delto-pectoral access (paras. 0195-0200);
- making a trans-deltoid incision providing a trans-deltoid access to the humeral head (paras. 0195-0200);
- inserting a stem of a machining instrument in the trans-deltoid access (e.g., Fig. 19D; paras. 0195-0200);

- machining, with the machining tool, the glenoid cavity (paras. 0195-0200).  
Lang discloses the following regarding claim 2: the method according to claim 1 further comprising:
- exposing the humeral head dislocating the humerus by an external rotation of the arm (paras. 0150-0152, 0160-0167);
- making a through trans-humeral hole into the humeral head extending in medio- lateral direction (paras. 0150-0165, 0192-0198);
- returning the humeral head facing the glenoid cavity (upon the completion of the surgery);
- providing a retractor instrument introduced through the delto-pectoral access (paras. 0150-0152); the retractor instrument having an abutting element at least partially abutting against the humeral head and the shoulder blade keeping free the trans-humeral hole and the glenoid cavity (paras. 0150-0165);
- keeping, with the retractor instrument, a predetermined glenohumeral clearance between the humeral head and the glenoid cavity (paras. 0150-0165);
- providing the machining tool in the glenohumeral clearance introduced through the delto-pectoral access (paras. 0150-0165, 0195-0200);
- introducing the stem of a machining instrument through the trans-deltoid access and then the trans-humeral hole until a stem free end of the stem reaches the glenohumeral clearance (paras. 0150-0165, 0195-0200);

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774